Title: To Thomas Jefferson from George Jefferson, 14 September 1803
From: Jefferson, George
To: Jefferson, Thomas


          
            
              Dear Sir
            
            Richmond 14th. Septr. 1803
          
          A waggoner has called with your memorandum. I expect to day to forward by him 32 bars of Iron, & nine boxes; instead of 6 as you expected. The window glass & sheet-iron have not arrived; nor has a box of screws which Mr. Barnes informed me about a week ago he had forwarded by the preceding stage. I have informed him of their miscarriage, but fear he may not be able to replace them in Geo. Town, as he mentioned it had been with difficulty he had procured the quantity. It really seems as if you are never to get any. 
          I am Dear Sir Yr. Very humble servt.
          
            
              Geo. Jefferson
            
          
        